Citation Nr: 0945453	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  93-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claim on appeal.  This case was 
most recently before the Board in January 2009.

In April 1994, the Veteran testified at a hearing at the 
Board before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.

A September 2009 rating decision denied service connection 
for psychiatric disability.  The claims file does not 
indicate that the Veteran has expressed disagreement with the 
September 2009 RO decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran seeks service connection for TDIU.  The Veteran's 
service-connected disabilities are fibromyositis of the left 
shoulder with impingement syndrome, rated as 20 percent 
disabling; cervical spine injury with degenerative changes, 
rated as 20 percent disabling; duodenitis, rated as 10 
percent disabling; bilateral TMJ dysfunction, rated as 10 
percent disabling; lumbar disc disease, rated as 10 percent 
disabling; and bilateral pes planus with plantar fasciitis, 
rated as 10 percent disabling; the combined service-connected 
disability rating is 60 percent.


The Board observes that there is little or no current 
evidence pertaining to the issue on appeal associated with 
the claims file.  In this regard, the Board notes that it 
appears the most recent relevant medical evidence concerning 
TDIU is dated in March 2004.  As such, the Board finds that 
the Veteran should be scheduled for a VA examination to 
ascertain the Veteran's current employment situation and 
obtain an opinion as to whether the Veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA general medical examination to assess 
the severity of the service-connected 
disabilities.  The examiner should be 
provided the Veteran's claims file for 
review.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether the Veteran is precluded from 
substantially gainful employment, 
consistent with his education and 
occupational experience, as a result of 
his service-connected disabilities.

2.  The AOJ should then readjudicate the 
issue of entitlement to a TDIU.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





